306 S.W.3d 116 (2010)
Uriah J. HEFTER, Respondent,
v.
Selah Louise WAIT, Appellant.
No. WD 70864.
Missouri Court of Appeals, Western District.
January 12, 2010.
M. Corinne Corley, Kansas City, MO, for appellant.
Uriah J. Hefter, Kansas City, MO, Respondent, pro se.
Before Division III: JAMES E. WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
Selah Wait (Mother) appeals from the judgment of the Circuit Court of Macon County (trial court) granting sole legal and physical custody of her child, Abigail Hefter (Abigail), to Abigail's father, Uriah Hefter (Father) and ordering Mother to pay child support in the amount of $550 per month. This judgment came after the trial court struck Mother's pleadings for failing to comply with numerous orders by the trial court. On appeal, Mother argues that striking her pleadings was an abuse of discretion. Mother further argues plain error in the trial court's refusal to, sua sponte, recuse from the case; the trial court's calculation of child support with outdated financial information (even though Mother refused to produce more current financial information in response to requests for that information); the trial court's admission of testimony by the guardian ad litem (GAL) that was not objected to during the trial; and the trial court's judgment allocating payment of the GAL's fees to Mother. We affirm. Rule 84.16(b).